 1

 2

 3

 4                               UNITED STATES DISTRICT COURT

 5                                     DISTRICT OF NEVADA

 6                                               ***

 7    JAVON MIGUEL,                                   Case No. 2:18-cv-00744-RFB-NJK

 8                      Plaintiff,                                    ORDER
             v.
 9
      BYRNES,
10                    Defendants.

11

12          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

13   a former state prisoner. On February 5, 2019, this Court issued an order directing Plaintiff

14   to file his updated address with this Court by March 7, 2019. (ECF No. 3). The deadline

15   for filing the update address has expired and Plaintiff has not filed his updated address
     or otherwise responded to the Court’s order.
16
            District courts have the inherent power to control their dockets and “[i]n the
17
     exercise of that power, they may impose sanctions including, where appropriate . . .
18
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
19
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
20
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
21
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance
22
     with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal
23
     for failure to comply with an order requiring amendment of complaint); Carey v. King, 856
24
     F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
25
     pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
26
     F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
27   v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
28   failure to comply with local rules).
                                                  1
 1          In determining whether to dismiss an action for lack of prosecution, failure to obey

 2   a court order, or failure to comply with local rules, the court must consider several factors:

 3   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

 4   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

 5   disposition of cases on their merits; and (5) the availability of less drastic alternatives.

 6   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
 7
            In the instant case, the Court finds that the first two factors, the public’s interest in
 8
     expeditiously resolving this litigation and the Court’s interest in managing the docket,
 9
     weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
10
     in favor of dismissal, since a presumption of injury arises from the occurrence of
11
     unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
12
     Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
13
     favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
14
     of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
15
     the court’s order will result in dismissal satisfies the “consideration of alternatives”
16
     requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
17
     F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address expressly
18   informed Plaintiff that the case would be dismissed if he did not update his address by
19   March 7, 2019. (ECF No. 3). Thus, Plaintiff had adequate warning that dismissal would
20   result from his noncompliance with the Court’s order to file his updated address by March
21   7, 2019.
22          IT IS THEREFORE ORDERED that this action is dismissed without prejudice
23   based on Plaintiff’s failure to file an updated address in compliance with this Court’s
24   February 5, 2019 order.

25          IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis

26   (ECF No. 1) is denied as moot.

27   ///

28   ///

                                                    2
 1         IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment and close

 2   this case accordingly.

 3
           DATED this 3rd day of April, 2019.
 4

 5
                                                    RICHARD F. BOULWARE, II
 6                                                  UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
